Opinion issued March 22, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01011-CV
____________

CHRISTOPHER ROACH AND TERESA ROACH, Appellants

V.

BRIAN KIRSCH, HARRIS COUNTY, TEXAS; LYONDELL CHEMICAL
COMPANY, Appellees



On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2004-50020



MEMORANDUM OPINION
	Appellants, Christopher Roach and Teresa Roach, have filed a motion to
dismiss their appeal.  More than 10 days have elapsed, and no objection has been
filed.  No opinion has issued.  Accordingly, we grant the motion and dismiss the
appeal.  Tex. R. App. P. 42.1(a)(1).
	We overrule all other pending motions in this appeal as moot.  We direct the
clerk to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.